Order, Supreme *485Court, Bronx County (Douglas McKeon, J.), entered October 4, 1996, which granted petitioners’ (denominated claimants) application for leave to serve a late notice of claim upon respondents, unanimously reversed, on the law, without costs, and the application denied as unnecessary.
Since service of a notice of claim is not a condition precedent to commencement of an action against respondents, all police officers who executed a no-knock search warrant on an apartment occupied by petitioners (General Municipal Law § 50-e [1] [b]), the question of whether petitioners should be permitted to serve a late notice of claim is irrelevant. To the extent petitioners request this Court to grant them leave to amend their pending complaint against the City of New York and its Police Department and Housing Authority to include the individuals named as respondents herein, they should apply in the first instance to the IAS Court for such relief. Concur—Wallach, J. P., Rubin, Tom and Andidas, JJ.